[Cite as Brock v. Brock, 2014-Ohio-350.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLERMONT COUNTY




DONNA BROCK n.k.a. MESAROS,                       :

        Plaintiff-Appellee,                       :     CASE NO. CA2013-04-026

                                                  :            OPINION
   - vs -                                                       2/3/2014
                                                  :

EWELL BROCK, JR.,                                 :

        Defendant-Appellant.                      :



            APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                            Case No. 1994DM001281



Donna Brock n.k.a. Mesaros, 1336 Gibson Road, Loveland, Ohio 45140, plaintiff-appellee,
pro se

James R. Hartke, 917 Main Street, Suite 400, Cincinnati, Ohio 45202, for defendant-
appellant



        HENDRICKSON, P.J.

        {¶ 1} Defendant-appellant, Ewell Brock, Jr., appeals from a decision of the Clermont

County Court of Common Pleas, Domestic Relations Division, granting judgment in favor of

plaintiff-appellee, Donna Brock, in an action seeking to hold Donna in contempt for allegedly

forcing the dissolution of their jointly owned business contrary to the terms of their divorce

decree. For the reasons stated below, we affirm the decision of the trial court.
                                                                                Clermont CA2013-04-026

        {¶ 2} Ewell and Donna were divorced in 1985 after 20 years of marriage. During their

marriage, the couple jointly owned and operated J.R. Brock's Auto Works II, Inc. (Auto

Works), a business that repairs and tows automobiles. Ewell and Donna each owned 50

percent of the company and Ewell served as president and secretary of the corporation while

Donna was vice-president and treasurer. As part of the divorce decree, Donna and Ewell

agreed to continue to operate Auto Works together and to refrain from "liquidat[ing] the

business assets or mak[ing] major decisions affecting the operations of the business without

the consent of the other party."

        {¶ 3} For several years, Ewell and Donna jointly operated Auto Works and Auto

House, LLC (Auto House). Auto House was a company the two formed in 1998 that was not

subject to the divorce decree. In November 2003, Donna filed a lawsuit in the Hamilton

County Court of Common Pleas, Case No. A0308567 (Hamilton County case), requesting a

dissolution of Auto Works and Auto House.1 A receiver for the companies was appointed

and in 2006 all the assets of Auto Works and Auto House were liquidated.2

        {¶ 4} On April 30, 2007, Ewell filed the motion at issue in the present case, a motion

for contempt, in the Clermont County Court of Common Pleas, Domestic Relations Division.

In this motion, Ewell alleged that Donna violated the terms of their 1985 divorce decree "by

taking unauthorized and illegal control of [Auto Works] in violation of Ohio law and liquidated

its business without the consent of [Ewell] as required by this Court's order." Ewell also

alleged the same essential claims regarding Auto House. Later, Ewell filed an amended

motion for contempt. In 2007, Donna also filed a motion for contempt against Ewell, alleging



1. The lawsuit alleged a number of other claims that are not presently before us, including that Ewell breached
his fiduciary duties to the corporations and several claims against Joseph Mansour, a certified public accountant,
retained by Ewell on behalf of Auto Works and Auto House.

2. After the liquidation, the remaining counts of the Hamilton County case were dismissed because Donna was
no longer a shareholder of the companies and lacked standing in the suit.

                                                       -2-
                                                                              Clermont CA2013-04-026

that Ewell violated the divorce decree by making major business decision without Donna's

consent. (Donna's contempt case).

        {¶ 5} On April 9, 2010, Donna moved to dismiss Ewell's motion for contempt. The

trial court construed Donna's motion as a motion for summary judgment. In response, Ewell

filed his own motion for summary judgment regarding his motion for contempt. Additionally,

Ewell and Donna both moved for summary judgment on Donna's contempt case.

        {¶ 6} In regards to Donna's contempt case, the trial court denied the motion for

contempt and granted summary judgment in favor of Ewell. The court held that summary

judgment was proper because Ewell's conduct in making major business decisions without

Donna's consent was in response to Donna's behavior. Donna did not appeal the trial court's

summary judgment decision in her contempt case.

        {¶ 7} Concerning Ewell's contempt motion, the trial court granted summary judgment

in Donna's favor reasoning that Donna could not "be held in contempt for dissolving the

companies when the dissolution was done by agreement." Ewell appealed the grant of

summary judgment to this court. In Brock v. Brock, 12th Dist. No. CA2011-02-010, 2011-

Ohio-6351 (Brock I), this court reversed the trial court's decision in part, finding that summary

judgment was improper as a "genuine issue of material fact remains as to whether Ewell
                                        3
actually agreed to dissolve Auto Works." Consequently, the case was remanded to the trial

court for further proceedings.

        {¶ 8} On remand, a hearing before a magistrate established the following facts. In

2002 and 2003, several disagreements arose between the couple regarding the operation of

Auto Works and Auto House. In August 2003, Donna decided to terminate her business




3. In Brock I, this court also noted that Donna cannot be held in contempt for allegedly dissolving Auto House
without Ewell's agreement because "only Auto Works is subject to the terms of the divorce decree." Brock I at ¶
12.

                                                     -3-
                                                                 Clermont CA2013-04-026

relationship with Ewell and sent a letter offering her stock in Auto Works for purchase by

Ewell. Approximately one month after Donna's offer, Ewell retained Joseph Mansour, a

certified public accountant, to value the Auto Works stock. Ewell also executed a power of

attorney authorizing Mansour to perform a number of functions on behalf of Auto Works

including, dispersing funds, conducting all business negotiations, and collecting all checks

payable to Auto Works.

      {¶ 9} After Mansour's retention, Ewell sent a letter to Donna which immediately

terminated her services with Auto Works and also notified her that a restraining order had

been filed with the police department prohibiting her from entering Auto Works' premises.

However, the next day, Ewell reinstated Donna's employment with Auto Works but required

her to take a week of paid vacation before returning to the business. That same day, Ewell

also accepted Donna's offer to purchase her shares of Auto Works.

      {¶ 10} After Donna returned to Auto Works, she became concerned that Ewell was not

properly managing the business and was hiding business assets from her. Consequently,

Donna filed the Hamilton County case seeking an accounting and dissolution of Auto Works

and Auto House. During the case, two agreed orders were entered on the court's docket.

The first agreed order, entered on November 28, 2003, signed by Ewell and Donna,

appointed a receiver to conduct an accounting and appraisal of Auto Works with the

understanding "that the accounting and appraisal will be used in the dissolution of the

business." The second agreed order was entered on December 5, 2003, and covered many

aspects of Ewell's and Donna's business relationship, including the appointment of an

accountant to appraise the business and the sale of the business and its assets once the

accounting and appraisal were complete. Additionally, two other agreed entries signed by

Ewell in June and July of 2004, were filed with the court and provided for the sale of Auto

Works and its real property.

                                            -4-
                                                                    Clermont CA2013-04-026

       {¶ 11} At the remand hearing, Ewell acknowledged he signed the agreed orders but

testified that Donna's attorney represented that the appointment of a receiver was temporary

and would last only two weeks. According to Ewell, after two weeks, he and Donna would

again be in control of the business and would be able to settle the dispute on their own.

       {¶ 12} After the conclusion of the hearing, the magistrate found that Donna was not in

contempt of the divorce decree because Ewell "violated the spirit, if not the specific orders" of

the divorce decree when he made several business decisions without Donna's knowledge.

The magistrate stated that Donna's decision to file the Hamilton County case was a reaction

to Ewell's decisions. The trial court affirmed the magistrate's decision finding Donna not in

contempt of the divorce decree. The court reasoned that Ewell consented to the filing of the

Hamilton County case when he signed the agreed order appointing a receiver for the

dissolution of the company. The court also reasoned that Donna's action in filing the

Hamilton County case was not in contempt of the divorce decree because Ewell's conduct

left Donna no other alternative.

       {¶ 13} Ewell now appeals, raising four assignments of error.

       {¶ 14} Assignment of Error No. 1

       {¶ 15} THE CLERMONT TRIAL COURT ERRS TO THE PREJUDICE OF [EWELL] BY

DENYING HIS AMENDED MOTION FOR CONTEMPT AGAINST DONNA WHERE DONNA

TESTIFIES SHE NEVER OBTAINED [EWELL'S] PERMISSION BEFORE SHE FILED THE

HAMILTON COUNTY LAWSUIT TO DISSOLVE AUTO WORKS

       {¶ 16} Assignment of Error No. 2:

       {¶ 17} THE CLERMONT TRIAL COURT ERRS TO THE PREJUDICE OF [EWELL] BY

VIOLATING THE MANDATES OF THE 12TH DISTRICT COURT OF APPEALS DECISION

OF DECEMBER 12, 2011.

       {¶ 18} Because Ewell's first and second assignments of error are related, we will

                                               -5-
                                                                                Clermont CA2013-04-026

address them together. In challenging the trial court's decision finding that Donna was not in

contempt of the divorce decree, Ewell asserts two main arguments. First, Ewell argues the

trial court erred when it relied on the agreed orders in the Hamilton County case to find that

Ewell consented to Auto Works' dissolution.4 Ewell argues this was in error because he was

fraudulently induced to sign the orders. Second, Ewell challenges the trial court's finding that

Donna was not in contempt of the divorce decree because "[Ewell's] actions left [Donna] with

no alternatives." Ewell contends that this finding conflicted with this court's statement of the

law in Brock I.

        {¶ 19} As stated in Brock I, contempt of court is defined as "disobedience of an order

of a court * * * which brings the administration of justice into disrespect, or which tends to

embarrass, impede or obstruct a court in the performance of its functions." Hueber v.

Hueber, 12th Dist. Clermont Nos. CA2006-01-004, CA2006-02-019, CA2006-02-020, 2007-

Ohio-913, ¶ 16, citing Windham Bank v. Tomaszczyk, 27 Ohio St. 2d 55 (1971), paragraph

one of the syllabus. To support a contempt finding, the moving party must establish by clear

and convincing evidence that a valid court order exists, that the offending party had

knowledge of the order, and that the offending party violated such order. Underleider v.

Underleider, 12th Dist. Clermont Nos. CA2010-09-069, CA2010-09-074, 2011-Ohio-2600, ¶

36. A finding of contempt, however, "does not require proof of purposeful, willing, or

intentional violation of a trial court's prior order." Townsend v. Townsend, 4th Dist. Lawrence

No. 08CA9, 2008-Ohio-6701, ¶ 27, citing Pugh v. Pugh, 15 Ohio St. 3d 136, 140 (1984).

        {¶ 20} This court will not reverse the trial court's ruling on a motion for contempt




4. In the proceedings below, there was a discussion regarding whether Auto Works and Auto House were
actually "dissolved" or if the assets were merely liquidated. However, whether or not the conclusion of the
companies legally qualified as a "dissolution" or a "liquidation" is not determinative to this appeal as the sole
issue before the trial court was whether Ewell consented to the dissolution, not whether the companies were
technically dissolved or the assets liquidated.

                                                      -6-
                                                                    Clermont CA2013-04-026

absent an abuse of discretion. Cottrell v. Cottrell, 12th Dist. Warren No. CA2012-10-105,

2013-Ohio-2397, ¶ 12. An abuse of discretion implies that the trial court's attitude is

unreasonable, arbitrary, or unconscionable, and is more than a mistake of law or judgment.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983). "When applying the abuse of

discretion standard, a reviewing court is not free to merely substitute its judgment for that of

the trial court." Cottrell at ¶ 12, quoting Ware v. Ware, 12th Dist. Warren No. CA2001-10-

089, 2002 WL 336957, *1 (Mar. 4, 2002).

                  A. Ewell's Consent to the Dissolution of Auto Works

       {¶ 21} At the hearing, Donna introduced several pieces of evidence that established

Ewell consented to the dissolution of Auto Works and the liquidation of the business assets.

Specifically, Donna introduced two agreed orders, signed by Ewell during the pendency of

the Hamilton County case, which appointed a receiver to conduct an accounting and

appraisal of Auto Works. The November 28, 2003 agreed order expressly provided that the

receiver will have the authority to "conduct an accounting and appraisal of these businesses"

and "that the accounting and appraisal will be used in the dissolution of the businesses."

Similarly, the December 5, 2003 agreed order provided that the parties will retain an

appraiser to conduct an accounting and/or appraisal of the business and "[w]ithin 10 days of

the completion of the accounting and appraisal the businesses and all assets thereof shall be

placed for sale* * *."

       {¶ 22} Ewell asserts that these orders do not show he consented to the dissolution of

Auto Works because Donna's attorney fraudulently represented to him that the receiver's

term of appointment would be limited to two weeks. However, Ewell's testimony regarding

the statements made by Donna's attorney is contradicted by the absence of any language in

the orders establishing a time limitation for the receiver's appointment. In addition, Ewell was

represented by separate counsel and the agreed orders expressly contemplated a situation

                                              -7-
                                                                        Clermont CA2013-04-026

where Auto Works would be dissolved. Ewell's contention is also refuted by the two

additional entries he signed in June and July 2004 which provided for the sale of Auto Works

and its real property which was well beyond the limited two-week receivership term claimed

by Ewell. Consequently, in light of the multiple pieces of evidence which demonstrate that

Ewell agreed to the dissolution process, the trial court did not abuse its discretion in finding

that Donna was not in contempt of the divorce decree.

   B. Trial Court's Decision Does Not Conflict with Court's Statement of the Law

       {¶ 23} In Brock I, this court stated that "a finding of contempt, however, 'does not

require proof of purposeful, willing, or intentional violation of a trial court's prior order.'" Brock

I at ¶ 11, quoting Townsend v. Townsend, 4th Dist. Lawrence No. 08CA9, 2008-Ohio-6701, ¶

27. In finding that Donna was not in contempt of the divorce decree, the trial court not only

reasoned that Ewell consented to the dissolution of Auto Works but also that "[Ewell's]

actions left [Donna] with no alternatives." Ewell contends that the trial court's reasoning

regarding the justification of Donna's actions essentially required Donna to intentionally

violate the divorce decree which conflicted with our statement of the law in Brock I.

       {¶ 24} As discussed above, Donna's filing of the Hamilton County case did not violate

the divorce decree because the evidence established that Ewell consented to the dissolution

and liquidation of Auto Works. Whether Donna's actions were intentional or whether Ewell's

actions left her with no alternatives is not relevant in the case at bar. Therefore, the trial

court's reasoning regarding Donna's actions is inconsequential to the outcome of this case in

light of the fact that Ewell consented to the dissolution of Auto Works.

       {¶ 25} Based on the foregoing, the trial court did not abuse its discretion in finding that

Donna was not in contempt of the divorce decree. Donna offered sufficient evidence that

Ewell consented to the dissolution of Auto Works. Simply because the trial court chose to

believe Donna's testimony and the plain language of the multiple agreed orders over Ewell's

                                                 -8-
                                                                    Clermont CA2013-04-026

testimony does not make the trial court's decision unreasonable, unconscionable, or

arbitrary.

       {¶ 26} Ewell's first and second assignments of error are overruled.

       {¶ 27} Assignment of Error No. 3:

       {¶ 28} THE CLERMONT TRIAL COURT ERRS TO THE PREJUDICE OF [EWELL] BY

NOT CONSIDERING THE MAIN ISSUE OF DONNA NOT FILING AN ANSWER TO

[EWELL'S] AMENDED COMPLAINT FOR CONTEMPT IN VIOLATION OF CIV.R. 8(D).

       {¶ 29} Ewell also challenges the trial court's decision finding his "amended motion for

contempt" is not a pleading. Ewell argues that his "amended motion for contempt" is a

"complaint" for contempt and Donna failed to file a responsive pleading to his "complaint."

Therefore, pursuant to Civ.R. 8(D), all the averments contained in his "complaint" were

deemed admitted and his contempt motion should have been granted.

       {¶ 30} Civ.R. 8(D) provides that "[a]verments in a pleading to which a responsive

pleading is required, other than those as to the amount of damages, are admitted when not

denied in responsive pleading." (Emphasis added.) Civ.R. 7(A) sets forth the types of

pleadings:

              There shall be a complaint and an answer; a reply to a
              counterclaim denominated as such; an answer to a cross-claim,
              if the answer contains a cross-claim; a third-party complaint, if a
              person who was not an original party is summoned under the
              provisions of Rule 14; and a third-party answer, if a third-party
              complaint is served. No other pleading shall be allowed, except
              that the court may order a reply to an answer or to a third-party
              answer.

(Emphasis added.)

       {¶ 31} In its decision, the trial court overruled Ewell's argument reasoning that he "did

not file a 'complaint' but a motion for the court to find [Donna] in contempt of the decree of

Dissolution* * *. Such a motion does not require a responsive pleading under Civ.R. 8(D)."


                                              -9-
                                                                    Clermont CA2013-04-026

We agree with the trial court.

       {¶ 32} Ewell fails to appreciate that Civ.R. 8(D), the effect of failing to deny, only

applies to pleadings. As specified in Civ.R. 7(A), a motion for contempt is not a pleading.

Therefore, Civ.R. 8(D) is inapplicable. See Yoakum v. McIntyre, 7th Dist. Columbiana No. 03
CO 63, 2005-Ohio-7083, ¶ 38; R.C. 2705.03 (specifying the procedure for a contempt of

court action).

       {¶ 33} Therefore, the trial court did not err in finding that Ewell's motion for contempt

was not a pleading and the averments contained in the motion should not be deemed

admitted pursuant to Civ.R. 8(D). Ewell's third assignment of error is overruled.

       {¶ 34} Assignment of Error No. 4:

       {¶ 35} THE CLERMONT TRIAL COURT ERRS TO THE PREJUDICE OF [EWELL] BY

NOT FOLLING THE LAW OF THE CASE DOCTRINE.

       {¶ 36} Lastly, Ewell argues that the law-of-the-case doctrine precludes Donna from

testifying regarding Ewell's actions at Auto Works. After being served with the contempt

motion at issue in the present case, Donna also filed a motion for contempt against Ewell. In

Donna's contempt case, she argued that Ewell violated the divorce decree when he hired

Mansour and gave him power of attorney over Auto Works. In 2011, the trial court denied

Donna's contempt motion by granting summary judgment in favor of Ewell. Donna never

appealed the trial court's summary judgment decision.

       {¶ 37} Ewell maintains that the doctrine prohibits Donna from testifying regarding any

facts involved in her contempt case. He contends that because she did not appeal the

summary judgment decision in her contempt case, the issue of contempt and all the facts

involved in that case were settled. Therefore, Ewell asserts Donna cannot testify to any facts

that overlap with the present contempt case, namely, the circumstances of the dissolution of

Auto Works.

                                             - 10 -
                                                                     Clermont CA2013-04-026

       {¶ 38} The law-of-the-case doctrine provides that the decision of a reviewing court in a

case remains the law of that case on the legal questions involved for all subsequent

proceedings in the case at both the trial and reviewing levels. Mansour v. Croushore, 194
Ohio App. 3d 819, 2011-Ohio-3342, ¶ 25 (12th Dist.), citing Nolan v. Nolan, 11 Ohio St. 3d 1,

2-3 (1984). This doctrine precludes a litigant from attempting to rely at a retrial on arguments

that were fully pursued, or available to be pursued, in a first appeal. Clarke v. Warren Cty.

Bd. of Commrs., 12th Dist. Warren No. CA2005-04-048, 2006-Ohio-1271, ¶ 21. The law-of-

the-case doctrine is a rule of practice rather than a binding rule of substantive law and will not

be applied so as to achieve unjust results. Nolan at 3.

       {¶ 39} The trial court did not err in allowing Donna to testify regarding the same factual

allegations that were contained in her contempt case. The law of the case decided in

Donna's contempt action was that Ewell was not in contempt of the divorce decree because

Ewell's conduct in hiring Mansour to operate Auto Works "was in response to [Donna's] offer

to sell [Ewell] her shares in the company." The issue in the case at bar was whether Donna

violated the divorce decree by filing the Hamilton County case. Consequently, the legal

question was different in both cases and the law-of-the-case doctrine is not applicable. See

Matheny v. Norton, 9th Dist. Summit No. 26666, 2013-Ohio-3798, ¶ 15 (law-of-the-case

doctrine inapplicable where "trial court was not 'confronted with substantially the same facts

and issues' on remand"); Byrd v. Smith, 12th Dist. Clermont No. CA2007-08-093, 2008-Ohio-

3597, ¶ 11-20.

       {¶ 40} In addition, Ewell argues that Donna's testimony regarding Auto Works'

business operations was inadmissible because Auto Works is not a party to the contempt

case and the business is not within the jurisdiction of the Domestic Relations Court. After a

review of the record, we find the trial court also did not err by allowing Donna to testify

regarding the business operations of Auto Works.

                                              - 11 -
                                                                    Clermont CA2013-04-026

       {¶ 41} Throughout the hearing, Ewell never objected to Donna's testimony about Auto

Works' operations on the basis that Auto Works was not a party to the case or that the

business was not within the jurisdiction of the trial court. In fact, Ewell's attorney elicited

testimony from Donna on cross-examination concerning these matters. Ewell's failure to

timely advise the trial court of possible error, by objection or otherwise, results in waiver of

the issue for purposes of appeal. Williams v. Williams, 12th Dist. Warren No. CA2012-08-

074, 2013-Ohio-3318, ¶ 9, citing Goldfuss v. Davidson, 79 Ohio St. 3d 116, 121 (1997). We

also do not find that allowing this testimony rises to the level of plain error. Poneris v. A & L

Painting, LLC, 12th Dist. Butler No. CA2008-05-133, 2009-Ohio-4128, ¶ 27-28 (plain error in

civil cases is recognized only in "those extremely rare cases where exceptional

circumstances require its application to prevent a manifest miscarriage of justice").

       {¶ 42} Further, even if Ewell had preserved the issue for appeal, Donna's testimony

regarding Auto Works' operations was proper as it was necessary background information to

understand whether she violated the divorce decree. At issue on remand was whether

Donna violated the divorce decree's provision that "[n]either party shall liquidate the business

assets [of Auto Works] or make major decisions affecting the operation of [Auto Works]

without the consent of the other party." Donna's testimony regarding the operations of Auto

Works was necessary in order to understand the circumstances surrounding her decision to

file the Hamilton County case and whether this was a "major decision affecting the operation"

of Auto Works. Thus, the trial court did not err in permitting Donna to testify about Auto

Works operations.

       {¶ 43} Ewell's fourth assignment of error is overruled.

       {¶ 44} Judgment affirmed.


       RINGLAND and M. POWELL, JJ., concur.


                                              - 12 -